SCHWAB, C. J.,
specially concurring.
I concur in the result.
The majority treats this case as though the contempt involved were "secreting” a child. That is understandable, since the trial court’s order so recites. However, in my opinion, this language in the trial court’s order was surplusage; the actual contempt involved was failure to appear despite repeated orders to appear.
Under this analysis, the majority’s lengthy discussion of whether there is substantial evidence of wilful "secreting” becomes irrelevant. The order was to appear. The violation was failure to appear. Whether or not there was "secreting” has nothing to do with punishment of the contempt of nonappearance.
Finally, contrary to the majority’s assumption, I am not sure that ORS 33.040 is applicable to a failure to appear. A tardy appearance has been held to be in the immediate presence of the court, i.e., an occurrence the court witnesses. In Re Farquhar, 492 F2d 561 (DC Cir 1973). Would not a total nonappearance equally be in the presence of the court, i.e., a nonoccurrence which the court witnesses?